      Case 4:20-cv-00405-KGB-JJV Document 35 Filed 08/28/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ALBERT EVANS                                                                      PLAINTIFF
ADC #137248

v.                                 4:20-cv-00405-KGB-JJV

MELANIE JONES, Dr.,
Wrightsville Unit, ADC; et al.                                                 DEFENDANTS


                                           ORDER

       Service on Defendant George Wilson has been returned unexecuted with his last known

private mailing address filed under seal. (Doc. No. 34.) The Clerk of the Court shall prepare a

summons for Defendant Wilson at his sealed address. The United States Marshal shall serve the

summons, Complaint (Doc. No. 2), April 14, 2020 Order (Doc. No. 10), and this Order on him

without prepayment of fees and costs or security therefore. Dr. Wilson’s sealed address must

be redacted from the return of service and any other public portions of the record.

       IT IS SO ORDERED this 28th day of August 2020.



                                             ______________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE




                                              1
